DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Examiner notes the entry of the following papers:
	a.	Amended claims filed 12/3/2021.
	b.	Applicant arguments/remarks made in amendment filed 12/3/2021.
4.	Claims 1, 5, 9, 10, 13,  15, 16, 19, and 20 are amended. Claims 1 -20 are pending.
Response to Arguments
5.	Applicant’s arguments filed 12/3/2021 in regards to the prior art of record does not disclose the amended limitations of independent claim 1 and by extension, independent claims 10, and 16, are moot in view of a new ground of rejection. Please see detailed rejection below. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys et al (Ensemble methods for uplift modeling, herein Soltys), ReelinReel Team (Guide a method comprising:
	delivering, [by way of a networking system], a sample digital content to a first plurality of sample users of the networking system without delivering the sample digital content to a second plurality of sample users of the networking system; (Soltys, page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” In other words, some action is a sample digital content, treatment dataset is the first plurality of sample users, and control dataset is the second plurality of sample users.)
providing, [by way of the networking system], [one or more polls] to a first set of sample users from the first plurality of sample users of the networking system and a second set of sample users from the second plurality of sample users of the networking system;
(Soltys, page 1532, paragraph 4, line 1 “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.” In other words, some action is a sample digital content, treatment dataset is a first set of sample users from the first plurality of sample users, and control dataset is a second set of sample users from the second plurality of sample users.)
	[receiving, by way of the networking system, one or more poll responses] from the first set of sample users from the first plurality of sample users of the networking system indicating whether the first set of [sample users recall viewing the sample digital content;] 
[receiving, by way of the networking system, one or more poll responses] from the second set of sample users from the second plurality of sample users of the networking system indicating whether the second set of [sample users recall viewing the sample digital content; and]
	generating, based on the one or more poll responses from the first set of sample users and the one or more poll responses from the second set of sample users, a machine learning model that outputs a recall lift score indicating a likelihood that a given user will recall viewing a target digital content item by (Soltys, page 1531, paragraph 1, line 1 “Uplift modeling is a branch of machine learning which aims at predicting the causal effect of an action such as a marketing campaign…” and, page 1532, paragraph 4, line 5 “Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.” In other words, uplift modeling is a machine learning model, and difference between conditional class probabilities is recall lift score indicating a likelihood that a given user will recall viewing a target digital content item. Examiner notes that uplift modeling is a method that directly models the incremental impact of a treatment.  It has been applied to a variety of fields such as medicine, marketing, advertisement, campaigns, etc.) 
[identifying, based on the one or more poll responses from the first set of  sample users and the one or more poll responses from the second set of sample users a subset of user characteristics that have a threshold correlation to recall rates; ]
	training the machine learning model to output a recall lift score for the given user associated with a probability that the given user recalls viewing the target digital content item based on a difference between recall rates from the one or more poll responses from the first set of sample users and recall rates from the one or more poll responses from the second set of sample users, and further based on the [subset of user characteristics that have a threshold correlation to recall rates.] (Soltys, page 1532, paragraph 4, line 1 “Uplift modeling provides a solution to this problem.  The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.  The control dataset contains objects which have not been subject to the action and serve as a background against which its effect can be assessed.  Instead of modeling class probabilities, uplift modeling attempts to model the difference between conditional class probabilities in the treatment and control groups.”  In other words, two training sets: treatment and control is training, difference between conditional class probabilities is recall lift score, treatment group is first plurality of sample users, and control group is second plurality of sample users. )
	Thus far, Soltys does not teach delivering the treatment by way of a networking system. Nor does Soltys teach using one or more polls to request a response or to collect the response. 
	ReelinReel teaches by way of a networking system and one or more polls.(ReelinReel, page 2, paragraph  3, line 1 “Here is how the Google Brand Lift Survey works.  First, set up the surveys within AdWords accounts.  Go to the Adwords dashboard and answer the template In other words, delivered a question survey by Google is by way of a networking system, and question survey is one or more polls.)
	Both Soltys and ReelinReel are directed to uplift modeling.  Soltys teaches uplift modeling in a marketing campaign but does not teach using it on a computer network.   No doe is specifically teach using one or more polls.  ReelinReel teaches using uplift marketing on a computer network and using polling through the use of Google’s Brand Lift tool.  In view of the teaching of Soltys it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ReelinReel into Soltys.  This would result in applying uplift modeling by way of a networking system and using one or more polls.
	One of ordinary skill in the art would be motivated to do this because it helps retailers benefit from a brand lift and to build up their marketing presence. (ReelinReel, page 1, paragraph 1, line 1 “Brand lift is used to measure customer awareness and perception as a result of a marketing campaign. Retailers can get benefit from a brand lift to build up their presence.  Retailers can measure the shares, comments, watch time, and other metrics on 
	Thus far, Soltys and ReelinReel does not explicitly teach receiving one or more poll responses and sample users recall viewing the sample digital content; 
Alhaddad teaches receiving one or more poll responses and sample users recall viewing the sample digital content; (Alhaddad, Fig. 1, and page 75, paragraph 1, line 6 “Advertising can influence brand equity a number of ways.  It can create awareness of the brand and increase the probability that the brand is included in the consumer’s evoked set.” And, page 75, paragraph 2, line 1 “Social networking sites are used as a marketing tool by marketers in creating brand relationship.”  And, page 76, paragraph 7, line 6 “The second purpose of the pretest was to choose product category with good advertising awareness by asking this question (I have seen adverting (sic – advertising) for this product in the social media recently) obtained through five-point Likert scale.” And, page 77, paragraph 1, line 1 “In order to test the proposed model we select a sample of university students who has activities in social media channels, like Facebook, twitter and YouTube, at the same time they are one of the most important customers of mobiles.” And, page 77, paragraph 2, line 1 “The questionnaire was designed as a survey instrument including all constructs of the proposed model to investigate the hypotheses of interest.” And, Table 2.


    PNG
    media_image1.png
    550
    1133
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    1166
    media_image2.png
    Greyscale

In other words, questionnaire is one or more poll responses, advertising is sample digital content, students are sample users, Facebook, Twitter and YouTube are networking system, and responding to the question “I have seen advertising for this product in the social media recently” is indicating whether the set of sample users recall viewing the sample digital content. Summarizing, the instant application applies the combination of uplift modeling and ad recall to a target audience that can be reached through a computer network. Soltys teaches uplift modeling which has been known in the fields of marketing and medicine.  Alhaddad teaches ad recall which has been known in the fields of marketing and advertising. In addition, Alhaddad applies ad recall to the field of networking, in particular, online social networking.)
	Both Alhaddad and the combination of Soltys and ReelinReel are directed to improving effectiveness of a treatment/marketing campaign. In view of the teaching of the combination of Soltys and ReelinReel it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alhaddad into the combination of Soltys and ReelinReel.  This would result in being able to poll sample users for gathering data about whether they recall seeing digital content. 
	One of ordinary skill in the art would be motivated to do so in order to identify which users would be more receptive to target digital content which in turn would allow for more effective marketing to these particular users of the networking system. (Alhaddad, page 73, paragraph 1, line 12 “The main purpose of this study is to show the role of awareness at social media on the brand equity throw (sic – through) advertising awareness, the conceptual model illustrates the impact of advertising awareness on brand equity and its dimensions.”)
Thus far, the combination of Soltys, ReelinReel, and Alhaddad does not explicitly teach identifying, based on the one or more poll responses from the first set of  sample users and the one or more poll responses from the second set of sample users a subset of user characteristics that have a threshold correlation to recall rates; 
Sostek teaches identifying, based on the one or more poll responses from the first set of sample users and the one or more poll responses from the second set of sample users a subset of user characteristics that have a threshold correlation to recall rates;  (Sostek, crosstabs and demographic filters, and page 11, paragraph 2 “For representative sampling, we evaluated the representativeness of a survey by balancing its  sample demographics to match 

    PNG
    media_image3.png
    800
    938
    media_image3.png
    Greyscale

In other words, demographics is identifying ….a subset of user characteristics.)

One of ordinary skill in the art would be motivated to do this in order to be more cost effective in marketing.  (Sostek, page 2, paragraph 6, line 1 “Two questions prompted the launch of Google Surveys six years ago: (1) Could access to online content incentivize people to answer short surveys, and (2) Would the resulting data be accurate and cost effective?  WE believe that the answers to both questions are “yes”.)
9.	Regarding claim 2,
	The combination of Soltys, ReelinReel, Alhaddad and Sostek teaches the method of claim 1,
	wherein training the machine learning model to output the recall lift score for the given user comprises training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content. (Soltys, page 1532, paragraph 4, line 1, “The approach employs two separate training sets: treatment and control.  The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing In other words, the treatment training set is training a first machine learning model to generate a first predicted recall probability for the given user based on an assumption that the given user has been exposed to the sample digital content.) 
10.	Regarding claim 3,
	The combination of Soltys, ReelinReel, Alhaddad, and Sostek teaches the method of claim 2,
	wherein training the machine learning model to output the recall lift score for the given user comprises training a second machine learning model to generate a second predicted recall probability for the given user based on an assumption that the given user has not been exposed to the sample digital content. ( See above mapping of Soltys, page 1532, paragraph 4, line 1,  In other words, the control dataset is used for training a second machine learning model to generate a second predicted recall probability based on an assumption that the given user has not been exposed to the sample digital content.)
11.	Claim 10 is the system claim corresponding to the method claim 1.  The only difference is that claim 10 has at least one processor and at least one non-transitory computer readable storage medium storing instructions that when executed, cause the system to enact the steps described in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing 
12.	Claim 11 is a system claim corresponding to the combination of method claims 2 and 3.  Therefore, claim 11 is rejected for the same reasons as claims 2 and 3.
13.	Claim 16 is a non-transitory computer readable storage medium claim corresponding to the method claim 1.  The only difference is that claim 16 has a non-transitory computer readable storage medium containing instructions that when executed by at least one processor, causes a computer system to enact the steps in method claim 1.  Machine learning implicitly requires a system with at least one processor and at least one non-transitory computer readable storage medium storing instructions.  Therefore, the additional limitation is taught by the combination of Soltys and Alhaddad.  As a result, claim 16 is rejected for the same reasons as claim 1.
14.	Claim 17 is a non-transitory computer readable storage medium claim corresponding to the combination of method claims 2 and 3. Therefore, claim 17 is rejected for the same reasons as claims 2 and 3.
15.	Claims 4-8, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys, ReelinReel, Alhaddad, Sostek and Lo et al (From predictive uplift modeling to prescriptive uplift analytics: A practical approach to treatment optimization while accounting for estimation risk, herein Lo).
16.	Regarding claim 4,
	The combination of Soltys, ReelinReel, Alhaddad, and Sostek teaches the method of claim 3, 
wherein training the machine learning model comprises [jointly training the first machine learning model and the second machine learning model] based on [correlations between user characteristics] of the first set of sample users and the second set of sample users and associated differences between recall rates corresponding to the first set of sample users and recall rates corresponding to the second set of sample users. 
	Thus far, the combination of Soltys, ReelinReel, Alhaddad, and Sostek does not explicitly teach jointly training the first machine learning model and the second machine learning model, and correlations between user characteristics.
	Lo teaches jointly training the first machine learning model and the second machine learning model ( Lo, page 83, paragraph 1, and the Algorithm in paragraph 2, “Two Model Approach where two separate response models are developed independently on the treatment and control data.  The individual-level lift is then simply estimated by taking the difference between the treatment response model score and the control response model score.” In other words, developed independently is jointly train, and the two separate response models are the first machine learning model and the second machine learning model.)
	Lo teaches correlations between user characteristics (Lo, page 83, paragraph 2, Algorithm, Two Model Approach…

    PNG
    media_image4.png
    643
    397
    media_image4.png
    Greyscale

In other words, the function of individual characteristics xi for individual i for the treated population and the untreated populations is correlations between user characteristics.)
Both Lo and the combination of Soltys, ReelinReel, Alhaddad, and Sostek are directed to improving the effectiveness of delivering marketing information to the right customer.  In view of the teaching of the combination of Soltys, ReelinReel, Alhaddad, and Sostek, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lo into the combination of Soltys, ReelinReel, Alhaddad, and Sostek. This would result in the model jointly training the first machine learning model and the second machine learning model using correlations between user characteristics.
	One of ordinary skill in the art would be motivated to do so to more effectively deliver the optimal product recommendation to the right customer. (Lo, page 1, column 1, line 1 “Delivering the optimal product or service recommendation (hereafter called treatment) to the 
17.	Regarding claim 5,
	The combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo teaches the method of claim 1, 
	further comprising: utilizing the machine learning model to determine, for the target digital content item, a set of target recall lift scores for a plurality of target users corresponding to a set of target user characteristics corresponding to the subset of user characteristics that have a threshold correlation to recall rates;  (Sostek, see mapping to claim 1, above.)
	and identifying, from the plurality of target users, a subgroup of target users for the target digital content item comprising a subset of target recall lift scores having a sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.  (Lo, page 80, column 1, paragraph 1, line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as   

    PNG
    media_image5.png
    201
    463
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    23
    27
    media_image6.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” In other words, 
    PNG
    media_image6.png
    23
    27
    media_image6.png
    Greyscale
is set of target recall lift scores, N individuals is target users, the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores, and the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item.)
18.	Regarding claim 6,
	The combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo teaches the method of claim 5,
	further comprising providing the target digital content item to the target number of users by providing the target digital content item to the subgroup of target users whose recall lift scores comprise the subset of target recall lift scores. (Soltys, page 1532, paragraph 4, line 2 “The objects in the treatment dataset have been subject to some action, such as a medical treatment or a marketing campaign.” In other words, objects in the treatment dataset have been subject to some action is providing the target digital content item to the target number of users. Examiner notes, that this claim merely provides the digital content to the target users that were identified in claim 5.)
19.	Regarding claim 7,
	The combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo teaches the method of claim 5,
	wherein utilizing the machine learning model to determine the set of target recall lift scores for the plurality of target users comprises, for each of the plurality of target users: identifying a first recall probability based on an assumption that the target user has been exposed to the target digital content item; identifying a second recall probability based on an assumption that the target user has not been exposed to the target digital content item; and determining a recall lift score for the target user based on a difference between the first recall probability and the second recall probability. (Lo, page 80, column 1, paragraph 1, line 3 “The situation can be described in an optimization problem formulation in which there is an objective and a set of constraints.  The inputs to the optimization problem formulation are determined from previous stages of campaign design and response modeling, during which a response model score for each treatment combination and each individual is built. Suppose there is a single treatment and N individuals and the goal is to maximize the number of responders (for example, product buyers).  In this case, the optimization problem can be formulated as 

    PNG
    media_image5.png
    201
    463
    media_image5.png
    Greyscale

Here 
    PNG
    media_image6.png
    23
    27
    media_image6.png
    Greyscale
 are the estimates of the individual scores representing some kind of individual-specific response probabilities (typically estimated through predictive modeling or machine learning), xi are binary decision variables that take value 1 if individual i is selected for treatment, and 0 otherwise; B is the available budget; and ci is the cost associated with contacting individual i.” In other words, N is plurality of target users, xi is individual target users including those who received the treatment and those who did not indicated based on whether xi is a 1 or 0, 
    PNG
    media_image6.png
    23
    27
    media_image6.png
    Greyscale
is set of target recall lift scores (recall probabilities),  the individuals with scores representing some kind of individual-specific response probabilities is the subgroup of target users for the target digital content item comprising a subset of target recall lift scores, the result of the maximization summation is the sum that satisfies a target number of users indicated by a digital content campaign for the target digital content item, and, as previously mapped, (Soltys, page 1532, paragraph 4, line 6) uplift modeling attempts to model the difference between conditional class probabilities is based on a difference between the first recall probability and second recall probability.)
20.	Regarding claim 8,
	The combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo teaches the method of claim 7, 
	further comprising, for each of the plurality of target users, identifying user characteristics comprising one or more of: user profile characteristics, a history of impression actions with respect to previously viewed digital content, and one or more tracked interactions with respect to the target digital content item.  (Lo, page 79, paragraph 1, line 1 “Uplift modeling, a predictive modeling technique, empowers marketers or other researchers to identify the ‘true’ treatment responders who would be most positively influenced by the treatment or intervention through uncovering their characteristics separately from the characteristics of baseline or control responders (that is, those who would have responded anyway).” In other words, uncovering their characteristics separately from the characteristics of baseline or control responders is identifying user characteristics.)
21. 	Claim 12 is a system claim corresponding to method claim 4.  Otherwise, they are the same.   Therefore, claim 12 is rejected for the same reasons as claim 4.
22.	Claim 13 is a system claim corresponding to the combined method claims 5 and 6. Otherwise, they are the same. Therefore, claim 13 is rejected for the same reasons as claims 5 and 6.
23.	Claim 14 is the system claim corresponding to method claim 7. Otherwise, they are the same.  Therefore, claim 14 is rejected for the same reasons as claim 7.
24.	Claim 18 is a non-transitory computer readable storage medium claim corresponding to method claim 4.  Otherwise, they are the same.  Therefore, claim 18 is rejected for the same reasons as claim 4.
25.	Claim 19 is a non-transitory computer readable storage medium claim corresponding to the combined method claims 5 and 6.  Otherwise, they are the same.  Therefore, claim 19 is rejected for the same reasons as claims 5 and 6.
26.	Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soltys, ReelinReel, Alhaddad, Sostek, Lo and Sivaraj (The Founder’s Guide to Machine Learning: Why You Shouldn’t Build Your Own Models, herein Sivaraj). 
27.	Regarding claim 9,
	The combination of Soltys, ReelinReel, Alhaddad, Sostek and Lo teaches the method of claim 1, 
wherein generating the machine learning model comprises: leveraging a [third-party system] to identify the subset of user characteristics that have a threshold correlation to recall rates. (Soltys, page 1531, paragraph 1, line 6 “This paper analyzes the use of ensemble methods: bagging and random forests in uplift modeling.” In other words, using ensemble methods are training one or more additional machine learning models. See claim 1, above, for mapping of training the machine learning model and identify the subset of user characteristics.)
	Thus far, the combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo does not explicitly teach using a third-party system.
	Sivaraj teaches using a third-party system (Sivaraj, page 3, paragraph 5, line 3 “Luckily, you can skip over these hurdles by using a cloud-based machine learning service.  These services provide pre-trained models – models that have been built ahead of time to complete general tasks…” In other words, services provide pre-trained models is using a third-party system.) 
	Both Sivaraj and the combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo are directed to solving complex problems with machine learning.  In view of the teaching of the combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sivaraj into the combination of Soltys, ReelinReel, Alhaddad, Sostek, and Lo.  This would result in leveraging a third party system. 
	One of ordinary skill in the art would be motivated to do so in order to save the time and money associated with developing and training a machine learning system. (Sivaraj, page 1, paragraph 2, line 1 “Well, even for an expert in the field, it often requires months of experimentation to develop a model, and there is no guarantee that the model will provide a scalable solution to your business problem.   That’s tens of thousands of dollars and a whole lot 
28.	Claim 15 is a system claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 15 is rejected for the same reasons as claim 9.
29.	Claim 20 is a non-transitory computer readable storage medium claim corresponding to method claim 9.  Otherwise, they are the same.  Therefore, claim 20 is rejected for the same reasons as claim 9. 
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        



/BRIAN M SMITH/Primary Examiner, Art Unit 2122